Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to remarks received 06/24/2022.
Claims 21, 28 & 34 being independent.
Claims 1-20 previously cancelled.
Claim 34 has been amended.
Claims 21-40 are deemed allowable with respect to the Terminal Disclaimer received 06/25/2022 which overcomes the current Double Patenting Rejection.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The application is directed towards a system and method for dual email and web based checkout in an unsegmented list. More specifically, in independent claim 21, the Applicant claims a method that utilizes Simple Mail Transfer Protocol (SMTP) to improve security in an e-commerce computer system, the method comprising:
receiving, by a processor of the e-commerce computer system, a first email message that includes an encrypted token via SMTP, wherein the encrypted token includes transaction information for a transaction from a third party vendor and at least one key; 
authenticating, by the processor, the first email message based on a sender of the first email message; and 
on a condition that the sender is authenticated: 
decoding, by the processor, the encrypted token to form a decoded token using the at least one key, 
determining, by the processor, a customer email address and a registration status of a customer based on the decoded token, and 
performing, by the processor, the transaction based on the registration status determined.
Robert Andersen et al. (US 9,165,291 B1) teaches a technology for seamless initiation of a financial service, such as a payment transaction, by sending a communication message. The disclosed technology can be used, for example, to send payment from a person (e.g., a consumer) to another over e-mail without requiring any sign-up or login procedure. In at least one embodiment, the technology includes receiving a service request email generated by a native email application on a consumer's device, verifying the email using information included in the email, and initiating the service as requested based on the information. Various embodiments of the disclosed technology enable a simplified payment transaction system for ordinary consumers without the hassle of having to sign up, to remember a user account and a password, and to login for sending or receiving every payment transaction, while not sacrificing the essential security feature of authenticating the user for every payment transaction.
However, in the instant application, the prior art of record either individually or in combination, do not teach or suggest:
on a condition that the sender is authenticated: 
decoding, by the processor, the encrypted token to form a decoded token using the at least one key, 
determining, by the processor, a customer email address and a registration status of a customer based on the decoded token, and 
performing, by the processor, the transaction based on the registration status determined.
For the above reasoning, independent claim 21 is deemed to be allowable over the prior art of record, independent claims 28 & 34 are allowable for similar reasoning, and dependent claims 22-27, 29-33 & 35-40 are allowed by dependency of the allowed independent claims 21, 28 & 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481. The examiner can normally be reached Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.P.K./Examiner, Art Unit 3695                   

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/31/2022